DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-2 & 4-5 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gentzler et al (hereinafter, Gentzler) (US 6396344 B1, of record).
Regarding claim 1, Gentzler (Figs. 3 & 4) discloses a system for optimizing amplifier operations, including: an amplifier (105 & 106) configured to receive an input signal (101) and a control signal (see a signal being fed to element 105, top), and generate an output signal (102) in response to the input signal and the control signal, the output signal having a desired characteristic that includes at least one of a power level,  amplifier gain , a voltage range or current level; and wherein the control signal (broadly see control signal fed to error corrector where the control signal would provide 
Regarding claim 2, wherein the feed-forward control circuit is further configured to receive as inputs at least one of (a) a control data signal from a control circuit (e.g. circuit ED 123); and wherein any of such inputs may be used in addition to, or in lieu of, the input signal to generate the control signal (see detail Fig. 4).
Regarding claim 4, wherein the amplifier includes a signal modification block (e.g. circuit 105, typo in the previous office action), and wherein the control signal configures the signal modification block.
Regarding claim 5, wherein the signal modification block includes one or more of: a gain stage block (e.g. amplifier 106), an attenuator block, a bias adjustment block, a power supply control block, a signal delay block, or a path modifier block, wherein at least one included block has one or more parameters alterable by the control signal input to reconfigure the signal modification block.

Claims 8-9 & 11-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Saito (US 7496334 B2, of record).
Regarding claim 8, Saito (Fig. 1) discloses a system for optimizing amplifier operations, including: an amplifier (13) configured to receive an input signal and a control signal (signal from circuit 14), and generate an output signal in response to the input signal and the control signal, the output signal having a desired characteristic that includes at least one of a power level, amplifier gain, a voltage range, or a current level; wherein the control signal modifies an operating characteristic of the amplifier (as can be seen from Fig. 1, where the control signal would modifies the operating characteristic of the amplifier, it is noted that no specific operating characteristic of the amplifier has been defined, hence, broadly, control signal that provides to the amplifier would change at least a behavior of the amplifier since the operation of the amplifier based on the control signal, hence an at least operating characteristics of the amplifier would change in operation such as low power or high power or off / on mode for instance ; and 
a feed-forward control circuit (circuits 18 and 14), coupled to the amplifier, configured to receive the input signal, analyze the input signal using a modulation detector (circuit 14, see Col. 10, first paragraph “the amplitude modulating portion 14” and it is noted that the circuit 14 being associated with the input signal, emphasis added) for detecting the modulation characteristics of the input signal, generate the control signal based on the analyzed input signal, and provide the control signal to the amplifier.
Regarding claim 9, wherein the feed-forward control circuit is further configured to receive as inputs at least one of (a) a control data signal from a control circuit (e.g. a 
Regarding claim 11, wherein the amplifier includes a signal modification block (see amplifier 13 which includes multiple amplifiers wherein a first amplifier may be read as a signal modification block), and wherein the control signal configures the signal modification block.
Regarding claim 12, wherein the signal modification block includes one or more of: a gain stage block (e.g. the first amplifier would include a gain stage, not shown), an attenuator block, a bias adjustment block, a power supply control block, a signal delay block, or a path modifier block, wherein at least one included block has one or more parameters alterable by the control signal input to reconfigure the signal modification block (see Fig. 1, control signal from circuit 14).

Allowable Subject Matter

Claims 2-3, 6-7, 10 & 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 calls for among others, wherein the at least one derived data signal represents one or more of: power level data obtained from a monitored output signal from the amplifier, temperature data, power supply data, battery data, biasing data, signal level data, voltage level data, frequency data, power level data, logic level 
Claims 6 & 7 call for among others, wherein the amplifier includes a load matching block, and wherein the control signal configures the load matching block.
Claim 10 calls for among others, power level data obtained from a monitored output signal from the amplifier, temperature data, power supply data, battery data, biasing data, signal level data, voltage level data, frequency data, power level data, logic level conditions, switch position data, physical location data, mode of operation of the amplifier, a modulation format of the output signal, and/or load mismatch data.
Claims 13 & 14 call for among others, wherein the amplifier includes a load matching block, and wherein the control signal configures the load matching block.

Claims 15-21 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Claims 15-21are allowable over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claim circuit including, among other limitation and unobvious limitations of "feed-forward control circuit, coupled to the amplifier, configure to receive the input signal, analyze the input signal using a spectral analyzer, generate the control signal based on the analyzed input signal, and provide the control signal to the amplifier”" structurally and functionally interconnected with other limitation in the manner as cited in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments

Applicant’s arguments with respect to claims 1-21have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KHANH V NGUYEN/Primary Examiner, Art Unit 2843